           Case 3:19-cv-00577-MMD-CLB Document 53 Filed 07/08/20 Page 1 of 2



1
                                    UNITED STATES DISTRICT COURT
2
                                         DISTRICT OF NEVADA
3                                               RENO
4
                                                         Case No.: 3:19-cv-00577-MMD-CLB
5
     IN RE: HCV PRISON LITIGATION
6
     This document relates to:                           MINUTE ORDER RE:
7                                                        IN-PERSON HEARING
8    ALL CASES

9            IT IS HEREBY ORDERED that an in-person hearing settlement conference will be
10   conducted in Courtroom 6 of the Bruce R. Thompson Federal Courthouse at 9:00 a.m. on
11   Thursday, July 9, 2020.

12           The Court is closely following and reinforcing the guidelines from the CDC and other

13
     relevant heath authorities and is taking precautionary measures to limit the potential spread of the
     COVID-19 virus. For example:
14
                 •   Persons who exhibit COVID-19 symptoms, have had contact with COVID-19
15                   positive individuals, or have symptoms of COVID-19 are not permitted to enter
16                   the Courthouse.

17               •   Members of the public are encouraged, but not required, to wear face covering
                     when they come to the Courthouse. In addition, face coverings are required
18
                     during court proceedings to the extent possible and where social distances are
19                   difficult to maintain, unless otherwise directed by the presiding judge.

20               •   All visitors to the courthouse will be required to maintain a social distance of at
                     least six feet and either wash their hands or use hand sanitizer before entering the
21
                     courtroom.
22
                 •   Inside the courtrooms, chairs, tables, and microphones that have been utilized will
23                   be cleaned after each hearing. Counsel are encouraged to bring disinfectant wipes
                     to clean the surface areas utilized to their own comfort level as well.
24

25               •   Hearing attendees are encouraged to bring and wear personal protective
                     equipment including face masks, gloves, or other protective coverings.
26

27
                 •   Documents that will be referenced of utilized during a hearing must be emailed to
                     the Courtroom Deputy and any other necessary recipient (e.g., opposing counsel,
28                   defendant) at least 24 hours before the hearing.
     MINUTE ORDER RE: IN-PERSON HEARING - 1
           Case 3:19-cv-00577-MMD-CLB Document 53 Filed 07/08/20 Page 2 of 2



1
                 •   Any necessary signed documents must be filed at least one day before the
2
                     scheduled hearing as required by General Order 2020-05.
3
             If you do not feel well, contact the Courtroom Deputy Katie Lynn Ogden (775-686-5758
4
     or katie_ogden@nvd.uscourts.gov) immediately to reschedule this hearing or make arrangements
5
     to attend remotely. DO NOT COME TO THE COURTHOUSE IF YOU ARE
6
     EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of breath, or
7    if you have been in contact with anyone who has been recently diagnosed with a COVID-19
8    infection. Refer to Temporary General Order 2020-02 for additional courthouse-access policies
9    and procedures.

10
             Dated this 8th day of July 2020.
11

12

13
                                                      United States Magistrate Judge William G. Cobb

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MINUTE ORDER RE: IN-PERSON HEARING - 2
